MANSFIELD, Circuit Judge
(concurring):
I concur in Chief Judge Mishler’s carefully considered opinion. I am satisfied that during the period of the suspension appellants are precluded from reregistering either as members of the JAC or in their individual capacities by 12 N.Y.C.R.R. § 601.8, which provides:
“nor shall the sponsor or any employer or union participant be eligible to register any apprenticeship training program under any other name for such period.” (Emphasis supplied.)
Since appellants had actual notice of the deregistration proceedings and their authorized representative (who serves as their present counsel) actively participated in those proceedings on their behalf, there was no denial of due process in the application of the regulation.